Title: To Thomas Jefferson from Justus Erich Bollmann, 28 October 1804
From: Bollmann, Justus Erich
To: Jefferson, Thomas


               
                  
                     Sir,
                  
                  Newyork October 28th. 1804.
               
               I have duely received Your Excellency’s Letter of the 17th. Inst. and am sensible of Your Kindness in taking the whole Invoice of the Hungary Wines. They shall be forwarded this Week agreable to Your Directions.
               The safest Way for Your Friend at Hamburg to procure the Wine will be at first to address himself to the same House at Mittelwalde in the County of Glatz, with Reference to the Invoice just received the Original of which I therefore inclose. I add the Account of Charges at Hamburg, which are heavy, and some of which may perhaps be saved in future.
               In ascertaining the Cost of the Wine I had calculated the Duties myself, but I find that the Custom house charges only $23.85 instead of $54. How this happens I know not, but in Consequence of it the Amount of the Whole will only be $546.43.
               In the Offer of the Consulship at the City of St. Domingo I see a new and flattering Proof of Your Excellency’s friendly Disposition towards me and I should be tempted to accept of it if I had not engaged sometime ago in a little Operation for the immediate Support of my Family. It consists in the Purchase of Barley—which is raised in great Perfection in the County on Long Island where I now happen to reside—for the Supply of the Philadelphia Market, and it will require, I apprehend, my personal Attention to it during the greater Part of the ensuing Winter. As I consider this however merely as a temporary Occupation I hope Your Excellency will permit me to reckon on the Continuance of Your kind Intention to employ me if hereafter a suitable Opportunity should occur. 
               I remain with great Respect Your Excellency’s most obt. St.
               
                  
                     J. Erich Bollmann
                  
               
            